Citation Nr: 1425264	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria, to include residuals. 

2.  Entitlement to service connection for residuals of a head injury, to include a scar on the back of the head and headaches.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), Veteran's spouse, Veteran's daughter


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, has active service from January 1946 to June 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for malaria, a lung disorder, and residuals of a head injury.

The case was previously before the Board in September 2013, wherein it was remanded to the agency of original jurisdiction (AOJ) to obtain VA treatment records dated from March 2010 to April 2011 and from October 2011, and to afford the Veteran a VA examination.  The AOJ associated the outstanding VA treatment records with the claims file and, in December 2013, the Veteran underwent VA examinations to assist in determining the etiology of the claimed malaria, lung disorder, and head injury residuals.  As discussed below, the Board is granting service connection for head injury residuals and remanding the issue of service connection for a lung disorder.  With regard to the claim for service connection for malaria, the Board finds that the December 2013 and January 2014 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions; therefore, Board finds there has been substantial compliance with the prior Board remand orders with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and the issues of service connection for malaria and head injury residuals are now ready for disposition.  

In July 2013, the Veteran testified at a videoconference hearing from the local RO in Waco, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issue of service connection for a lung disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability of malaria or residuals of malaria.

2.  The Veteran sustained an in-service head injury. 

3.  The Veteran has current disabilities of a scar on the back of the head and mild headaches.

4.  The Veteran's current residuals of a head injury of a scar on the back of the head and mild headaches are related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for malaria or residuals of malaria have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a head injury of a scar on the back of the head and mild headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO provided notice to the Veteran in May 2009, prior to the initial adjudication of the claims in January 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the Board hearing transcript, and lay statements.

Some of the Veteran's service treatment records and personnel records were partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In June 2009 correspondence, the Veteran was informed that his service treatment records may have been destroyed in the 1973 fire and asked to complete a request for information needed to reconstruct medical data (NA Form 13055) so that the RO could request a thorough search be made for any available records, which the Veteran completed and returned.  The Veteran also informed the RO that he did not have any service treatment records from his period of active duty in Korea.  In June 2009 and July 2010, the RO requested the Veteran's service treatment records and was informed that the records were fire related, the original service treatment records were moldy or brittle, and copies were provided.  In January 2011 correspondence, the NPRC informed the Veteran that his service treatment records had been damaged in the 1973 fire and that, while a portion of the record was recovered, a photocopy was the best that they could provide.  

Moreover, even if additional service treatment records were located, service connection would not be awarded for residuals of malaria.  As explained below, the Board is denying service connection for malaria on the basis that the weight of the evidence demonstrates that the Veteran does not have a current disability; thus, any additional service treatment records, if obtained, would only show symptoms or diagnosis remote in time, and would not show a disability during or close in time to the current claim period.  For this reason, there is no reasonable possibility that service records could aid in substantiating the Veteran's claim for service connection for malaria.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2013 and January 2014.  The Board finds the VA examination reports were thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.

The Veteran testified at a videoconference hearing before the Board in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection, emphasized the importance of evidence reflecting current disabilities, and suggested the importance of getting a medical nexus opinion relating any current disabilities to the events that happened in service.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's disabilities.  The Veteran presented evidence of symptoms of the current disabilities and testified as to in-service injuries and events.  Further, the Veteran was provided VA examinations in December 2013 that provide additional evidence as to the etiology of the claimed disorders.

As the Veteran presented evidence of symptoms of the claimed disorders, testimony as to the onset of the reported symptoms, and VA examination reports as to etiology have been obtained, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for malaria and residuals of a head injury, neither of which are listed as a "chronic disease" under 38 C.F.R.      § 3.309(a).  Further, while malaria is listed as a tropical disease under 38 C.F.R. § 3.309(b), the evidence of record (which shows active service in Germany and Korea) does not support, and the Veteran has not otherwise contended, that he had tropical service.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  

Service Connection for Malaria 

The Veteran essentially contends that he had high fevers in service and since service separation that he believes to be a result of malaria.  The Veteran testified that he was hospitalized four times during service in Germany due to lung symptoms and fever.  See July 2013 Board hearing transcript, pages 13-19.  

The Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of malaria or residuals of malaria.  While the Veteran, in a March 2010 notice of disagreement, contended that he is currently treated and diagnosed with malaria, the Board finds that this assertion is not supported by the other, more probative evidence of record.  The VA treatment records and VA examination reports do not demonstrate that the Veteran has current malaria or residuals of malaria or that he is receiving the alleged treatment.  

At a December 2013 VA examination, the Veteran reported intermittent shortness of breath accompanied by fever approximately four years prior and that he had similar problems three to four times over the last decade.  The Veteran reported that he was hospitalized four times during service and was told it may have been malaria.  The VA examiner noted diagnoses of mononucleosis and syphilis that had both been inactive since the 1950s and that the Veteran did not have any current symptoms or residuals attributable to either disease.  The VA examiner could not detect any current evidence of malaria or residuals of malaria.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate malaria, to include residuals, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  

Further, while, as a lay person, the Veteran is competent to relate some symptoms that may be associated with malaria, such as fevers, he does not have the requisite medical knowledge, training, or experience to be able to diagnose malaria.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Malaria, and its residuals, can be manifested by observable symptomatology, such as fevers, that overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran has not been shown to have such knowledge, training, or experience.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current malaria (to include residuals of malaria).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of a Head Injury

The Veteran is seeking service connection for residuals of a head injury, to include a scar on the back of the head and headaches.  The Veteran essentially contends that he was hit on the back of the head and was injured while stationed in Korea that resulted in a scar 1 and 1/4 inches in size on the back of his head.  At the July 2013 Board hearing, the Veteran testified that the scar flares up once a month and causes headaches.  The Veteran and his spouse both testified that the Veteran has headaches once a month.  The Veteran testified that he has had these symptoms since service.  See July 2013 Board hearing transcript, pages 3-9.

First, the evidence of record demonstrates that the Veteran has current head injury residuals of a scar on the back of the head and headaches.  See December 2013 and January 2014 VA examination reports.  The January 2014 VA examination report notes that the Veteran does not have, and has never had, a traumatic brain injury (TBI) or residuals of a TBI.

Next, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran sustained an in-service head injury.  While the Veteran's service treatment records are silent as to any head injury, the Board notes that, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  Here, there is no indication the Veteran engaged in combat with enemy forces or that his head injury occurred while in combat, nor has the Veteran contended otherwise.

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that "the Board erred by treating the absence of evidence as negative evidence that a veteran's skin condition was not exceptionally repugnant, because this is not a situation where silence in the records tends to disprove the fact"); see also Fed. R. Evid. 803(7) (absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski).  In this case, the Veteran's service treatment records sustained fire damage at the NPRC and were partially destroyed, as such the Board may not use silence in the service treatment records as contradictory evidence.

January and September 2011 VA treatment records note that the Veteran reported a previous injury to the posterior skull when he was hit over the head by a South Korean officer.  The Veteran has consistently, throughout the course of this appeal and to health care provides (including the December 2013 and January 2014 VA examiners), reported sustaining a head injury during service in Korea when he was hit in the back of the head.  Additionally, the Veteran, as a layperson, is competent to report observable events and injuries, including visible symptoms such as a scar and that he sustained a laceration to the back of the head.  See Falzone v. Brown,    8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran's statements are credible because the statements are internally consistent and consistent with the other evidence of record.  Accordingly, the Board finds that the Veteran sustained an in-service head injury.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed scar to the back of the head and headaches are related to service.  The December 2013 VA examination report notes that the Veteran had a scar on the back of his head.  The December 2013 VA examiner opined that the scar on the back of the head was at least as likely as not incurred in or caused by the in-service head injury based on the rationale that the Veteran sustained a head/scalp laceration during active service and currently has an appropriate scar present in the same location.  The January 2014 VA examination report notes that the Veteran reported mild, but not disabling, headaches that average once a week or less.  The examination report notes the presence of a well-healed scar on the back of the Veteran's head.  The January 2014 VA examiner opined that the Veteran's complaints of mild, but not disabling, headaches and the well healed scar are at least as likely as not a result of the in-service head injury.  The VA examiner opined that the Veteran is less likely than not to have suffered severe headaches, lacunar infarct (stroke), or any other residuals as a result of his in-service injury.  The VA examiner noted that, while the Veteran did have documentation of a lacunar infarct on imaging this is highly related to years of uncontrolled hypertension and/or diabetes and is not a residual finding of the in-service head injury.

The Veteran sustained an in-service head injury and has been diagnosed with residuals of a head injury of a scar on the back of the head and headaches.  Resolving reasonable doubt in the Veteran's favor, the scar and headaches are related to the in-service head injury; therefore, service connection for residuals of a head injury of a scar on the back of the head and headaches is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for malaria, to include residuals, is denied.

Service connection for residuals of a head injury, to include a scar on the back of the head and headaches, is granted.


REMAND

Service Connection for a Lung Disorder

Pursuant to the Board's July 2013 remand instructions, in pertinent part, the Veteran was afforded a VA examination in December 2013 to assist in determining the nature and likely etiology of the claimed lung disorder.  The December 2013 VA examiner noted that the Veteran had no current clinically significant diagnosis of respiratory condition based on current medical knowledge, experience, and examination of the Veteran.  In reaching the conclusion that the Veteran did not have a current lung disorder, the VA examiner did not address a January 2009 VA treatment record that notes the Veteran had "chronic SOB [shortness of breath] due to mild lung disease," or VA treatment records reflecting that the Veteran underwent respiratory therapy in January 2009.   As there remains some question as to whether the Veteran has a current lung disorder and, if so, the etiology of the disorder, the Board finds that an additional VA opinion is necessary.  See McLendon, 20 Vet. App. 79.       


Accordingly, the issue of service connection for a lung disorder is REMANDED for the following action:

1.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the December 2013 VA respiratory conditions examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to determine the etiology of any current lung disorders.

The VA examiner should offer the following opinion:

Is it as likely as not (50 percent or greater probability) that any currently diagnosed lung disorder was incurred in or caused by the Veteran's military service?  In answering this question, the VA examiner should note and discuss the January 2009 VA treatment record that indicates the Veteran has mild lung disease.  The examiner should provide a rationale and basis for all opinions expressed.  

2.  Then, readjudicate the remaining issue of service connection for a lung disorder.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


